NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

MOHAMMAD MOSTAJABIAN,            )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-3002
                                 )
SEGAL & SCHUH LAW GROUP, P.L.; )
LEE SEGAL; JILL A. SCHUH; and    )
BEHROKH AHMADI,                  )
                                 )
           Appellees.            )
________________________________ )

Opinion filed August 29, 2018.

Appeal from the Circuit Court for Pinellas
County; Susan St. John, Judge.

Jane H. Grossman, St. Petersburg,
for Appellant.

Robert E. Biasotti of Biasotti Law,
St. Petersburg, for Appellees Segal &
Schuh Law Group, P.L.; Lee Segal;
and Jill A. Schuh.

No appearance for Appellee Behrokh
Ahmadi.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and LUCAS, JJ., Concur.